Citation Nr: 0325710	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-04 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




REMAND

On January 9, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Make arrangements with the appropriate VA medical facility 
for the veteran to be afforded the following examination:  

a.	The veteran should be scheduled to undergo a VA 
examination, conducted by a cardiologist, to evaluate 
the nature, severity, and etiology of the claimed heart 
disorder.  If no such disorder is currently found, the 
examiner should so indicate.  The claims folder must be 
made available to and be thoroughly reviewed by the 
examiner in connection with the examination.  The 
examiner should indicate in the examination report that 
the claims file was reviewed.  All necessary tests and 
studies should be conducted in order to render a 
diagnosis of the claimed heart disorder.  The examiner 
should review all of the veteran's medical records and 
history, including but not limited to his service 
medical records, the December 1950 entrance examination, 
the July 1951 discharge examination, the July 1951 
medical board proceedings disposition, and the January 
2001 statement from Dr. Rozeman.  Following an 
examination of the veteran and a review of his medical 
records and history, the VA specialist should render an 
opinion as to whether it is at least as likely as not 
that a heart disorder existed prior to the veteran's 
entrance into the service, given the reported history of 
systolic murmur since 1948.  Additionally, the examiner 
should render an opinion as to whether it is at least as 
likely as not that the veteran's heart disorder was 
permanently aggravated/increased in disability during 
his service, and whether such increase was due to the 
natural progress of the disease.  Furthermore, the 
examiner should provide an opinion as to whether it is 
at least as likely as not that the claimed heart 
disorder was first manifested or incurred during the 
veteran's active service, became manifest to a 
compensable degree within a one year period of his 
discharge from service, or is otherwise related to his 
active service.  Lastly, the VA specialist should render 
an opinion as to whether it is at least as likely as not 
that the claimed heart disorder is related to any post-
service event(s) or diseases, or has been aggravated 
thereby.  If the etiology or status of the veteran's 
heart disorder is attributed to multiple factors/events, 
the examiner should specify which symptoms/diagnoses are 
related to which factors/events.  It is requested that 
the VA specialist reconcile any contradictory evidence 
regarding the etiology of the veteran's heart disorder.  
All pertinent clinical findings and the complete 
rationale for all opinions expressed should be set forth 
in a written report.  

2.	After the development requested above has been completed 
to the extent possible, the RO should again review the 
record.  If any benefit sought on appeal remains denied, 
the appellant and representative, if any, should be 
furnished a supplemental statement of the case and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





